IN THE UNITED STATES BANKRUPTCY COURT
NORTHERN DISTRICT OF ILLINOIS

CHICAGO
IN THE MATTER OF IN PROCEEDINGS
UNDER CHAPTER 13
Komaa S. Mnyofu,
NO. 17-04023
DEBTOR. JUDGE: Deborah L. Thorne

Agreed Order Conditioning the Stay and Resolving Motion for Relief from Stay

THIS CAUSE coming to be heard on the motion of Consumer Portfolio Services,
inc., by and through its attorneys, TURICIANO LAW S.C., the Court having jurisdiction
and being advised in the premises and it being Agreed among and between the parties;

IT IS ORDERED:

1. That the Debtor shail cure the default of $1,540.36 through July 2019 (which
includes attorneys’ fees of $350.00 and court costs of $181.00, both of which were
incurred in connection with the Motion for Relief from the Stay) by payment as follows:

A.To be received on or before August 1, 2019: $256.73
B.To be received on or before September 1, 2019: $256.73
C.To be received on or before October 1, 2019: $256.73

D.To be received on or before November 1, 2019: $256.73
E.To be received on or before December 1, 2019: $256.73
F. To be received on or before January 1, 2020: $256.73

2. In addition to the funds called for in Paragraph 1 the Debtor shall resume making
regularly scheduled monthly post-petition vehicle payments of $505.12 commencing
with the installment which shall come due on August 20, 2019.

3. if any funds provided for in Paragraph 1 are not received on or before the date on
which they came due, or if any payments provided for in Paragraph 2 are not received
during the month in which they came due, the Movant, through its counsel, may certify
that breach by issuing a Notice of Default to the Debtor and to his attorney. Such a
Notice of Default shall detail the nature and the amount of the breach and it shall grant
the Debtor 10 days in which to bring himself into compliance with the terms of this order. 9
Such a Notice of Default may include reimbursement of attorneys’ fees, not to exceed RM ar?
$250.00, incurred by the Creditor in connection with the issuance of the Notice of ct
Default. It may aiso list any sums which may come due during the 10-day cure period
set forth in the Notice of Default. 74e woAde vf chefal? mustbe Bidd on the clog te be

4. To cure a Notice of Default, the Debtor shall tender all sums listed in that Notice
of Default to the Creditor within the time period set forth in that Notice.

5. If Default is not cured, or if Debtor fails to maintain collision insurance coverage,
with deductible less than $500 and CPS as loss payee, then CPS shall be granted relief

1
from the automatic stay as to Debtor in order for CPS to liquidate its interest in one (1)
2018 Hyundai Elantra VIN 5NPD74LF4JH379576 (the "Vehicle").

6. CPS is hereby granted leave to file a Proof of Claim in the above captioned
matter for any deficiency remaining subsequent to liquidation of the Vehicle. This Order
shall be effective immediately upon entry and the 14-day waiting period of Fed. R.

Bankr. P. 4001(a)(3) shall not ape

GLE.

 

 

AGREED: /s/ /s/ David J. Turiciano
David M. ‘Siegel | 4 | Associates David J. Turiciano
Attorney for Debtor Attorney for Creditor

24 JUL 2939 ™

{A a bey A HA My er wAL

United States Bankruptcy Judge, Honorable Deborah L. Thorne

Entered
